UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-1601


WHITNEY DAVIS; OCTAVIA PARKER; LASHONDA DIXON; STEPHANIE
CRAWFORD; JAMAR KENNEDY,

                    Plaintiffs - Appellees,

             and

MICHAEL CHAPMAN,

                    Plaintiff,

             v.

EDWINA MURRAY,

                    Defendant - Appellant,

             and

UHH, WEE, WE CARE INC.; UHH WEE, WE CARE TRANSPORTATION INC.,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:17-cv-00494-SAG)


Submitted: September 14, 2021                             Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.
Dismissed in part and affirmed in part by unpublished per curiam opinion.


Edwina Murray, Appellant Pro Se. David Jacob Rodwin, PUBLIC JUSTICE CENTER,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      On November 17, 2020, the district court granted Plaintiffs’ motion for default

judgment on their amended complaint alleging violations of the Fair Labor Standards Act,

28 U.S.C. §§ 201-219, and Maryland statutory and common law. On December 13, 2020,

Defendants, Edwina Murray and two corporations, moved for reconsideration pursuant to

Fed. R. Civ. P. 60(b). The district court denied that motion on January 11, 2021. On March

12, 2021, the district court granted Defendants’ counsel’s request to withdraw his

appearance. On March 26, 2021, Murray, now proceeding pro se, filed another Rule 60(b)

motion and a motion opposing garnishment. ∗ The district court denied those motions on

May 3, 2021, for the reasons stated in its prior orders. Murray noted an appeal on May 19,

2021, seeking to appeal multiple interlocutory orders and the orders entered on November

17, January 11, March 12, and May 3.

      In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

      Here, the appeal period began to run on January 11, 2021, when the district court

denied the first Rule 60(b) motion. See Fed. R. App. P. 4(a)(4)(A)(vi). Accordingly,


      ∗
         Murray is the sole movant for these motions and is the sole Appellant, as a
corporation cannot proceed without counsel. See Rowland v. Cal. Men’s Colony, Unit II
Men’s Advisory Council, 506 U.S. 194, 201-02 (1993).

                                            3
Murray had until February 10, 2021, to note an appeal of the January 11 order and all earlier

orders. And she had until April 12, 2021, to note an appeal of the March 12 order. See

Fed. R. App. P. 26(a). Murray did not file her notice of appeal until May 19 and did not

obtain an extension or reopening of the appeal period. Accordingly, we dismiss the appeal

of the January 11 order and all earlier orders as well as the March 12 order for lack of

jurisdiction.

       Although the appeal of the May 3 order denying Murray’s second Rule 60(b) motion

and motion opposing garnishment is timely, we conclude that the district court did not

abuse it discretion in declining to revisit its prior rulings. See Wells Fargo Bank, N.A. v.

AMH Roman Two NC, LLC, 859 F.3d 295, 299 (4th Cir. 2017) (stating standard).

Accordingly, we affirm.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     DISMISSED IN PART,
                                                                     AFFIRMED IN PART




                                             4